Citation Nr: 0010681	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-13 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  A notice of disagreement was received in 
June 1997, and a statement of the case was issued in August 
1998.  A substantive appeal was received in December 1998.


FINDINGS OF FACT

1.  By rating decision dated in December 1994, the RO denied 
a claim by the veteran for entitlement to service connection 
for a "mental condition;" a notice of disagreement was not 
received in connection with that determination. 

2.  Certain items of evidence received since the December 
1994 rating decision bear directly and substantially upon the 
specific matter under consideration and are so significant 
that they must be considered in order to fairly decide the 
merits of the underlying claim. 

3.  The claims file includes a medical diagnosis of PTSD, 
competent evidence of inservice incurrence, and medical 
evidence of a link to service.  

4.  The duty to assist the veteran has been met. 

5.  The veteran suffers from personality disorders, but he 
does not currently suffer from PTSD or any other acquired 
psychiatric disability.


CONCLUSIONS OF LAW

1.  The December 1994 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  New and material evidence has been received since the 
December 1994 rating decision, and the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, has been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disability, to include PTSD, is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

4.  The veteran does not suffer from an acquired psychiatric 
disability, to include PTSD, which was not incurred in or 
aggravated by his active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Analysis

The Board denied prior appeals by the veteran on PTSD claims 
in August 1984 and December 1989.  The veteran filed a claim, 
which was characterized as a claim of entitlement to service 
connection for "a mental condition" secondary to exposure 
to Agent Orange.  In December 1994, the RO denied the 
veteran's claim of entitlement to service connection for a 
mental condition secondary to exposure to Agent Orange, or 
some other herbicide, during service.  At that time, the 
claims files contained diagnoses that included PTSD.  The RO 
determined that the claim was not well grounded on the basis 
that competent medical evidence of a nexus between a mental 
condition and exposure to Agent Orange, or some other 
herbicide, during service had not been submitted.  There was 
no appeal, and the RO's December 1994 decision became final.  
38 U.S.C.A. § 7105(c).  Despite the description of the issue 
in the December 1994 rating decision, after reviewing the 
record the Board believes that the most appropriate 
characterization of the veteran's claim is as a claim of 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD.  The Board therefore finds that 
the December 1994 rating decision is the last final 
determination as to that issue.  Applicable law provides that 
a claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108. 

In a statement apparently received in March 1997, the veteran 
stated that he desired to reopen his previously denied claim 
for PTSD.  In April 1997, the RO determined that new and 
material evidence had not been received to reopen the claim.  
The veteran appealed.  The Board notes that additional 
evidence was subsequently received, and a review of a 
supplemental statement of the case, dated in February 1999, 
shows that the RO apparently reopened the veteran's claim and 
denied it on the merits.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  However, despite the RO's reopening of the 
veteran's claim and subsequent denial of the claim on the 
merits, the Board must consider the threshold question of 
whether new and material evidence has been submitted to 
reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996). 

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for PTSD.  When a claimant seeks to reopen a claim based upon 
additional evidence, VA must perform a three-step analysis.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  First, 
VA must determine whether the evidence is new and material 
under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. § 3.156(a), new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107( a).  Finally, the third step of the 
Elkins analysis requires VA to evaluate the claim on the 
merits after ensuring that VA has fulfilled its duty to  
assist under 38 U.S.C.A. § 5107(a).

In this case, evidence received since the RO's December 1994 
decision includes a VA psychological assessment report, dated 
in December 1996, a VA hospital report, dated in November 
1996, and VA outpatient treatment reports, dated in 1996 and 
1997.  The psychological assessment report contains the 
veteran's allegations of participation in combat, and 
witnessing other stressors, during service in Vietnam, and an 
Axis I diagnosis of "partial symptoms of PTSD."  The VA 
hospital report contains a diagnosis of PTSD, and the VA 
outpatient treatment reports contain diagnoses of "rule out 
PTSD."  As this evidence was not of record at the time of 
the December 1994 decision and it is not cumulative or 
redundant of evidence that was of record in December 1994, 
the Board finds that this evidence is "new."  The Board 
also finds it "material" in that it bears directly and 
substantially upon the specific matter under consideration 
and is so significant it must be considered in order to 
decide fairly the merits of the veteran's claim.  This 
evidence is significant because it indicates that the veteran 
may have had PTSD due to his service.  In light of Board's 
finding that new and material evidence has been presented, 
the veteran's claim of entitlement to service connection for 
PTSD is reopened, and the Board will proceed to step two of 
the Elkins analysis by determining whether the veteran's 
claim is well grounded.  

II.  Well Grounded Claim Analysis

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

Evidence received since the December 1994 decision includes 
VA hospital and outpatient reports, some of which list PTSD 
as a diagnosis.  Such diagnosis is presumed to be true for 
well-grounded purposes.  The veteran's assertions regarding 
stressors are also accepted as true for well-grounded 
purposes.  Further, the record includes a December 1996 VA 
psychological assessment report which refers to stressors 
claimed by the veteran and which lists an Axis I diagnosis of 
"partial symptoms of PTSD."  The Board believes that this 
report as a whole can be viewed as medical evidence of a link 
to service.  Accordingly, the Board finds the veteran's claim 
to be well-grounded.  38 U.S.C.A. § 5107(a). 

In view of the various actions accomplished by the RO, 
including a March 1999 VA PTSD examination, the Board also 
finds that the duty to assist the veteran has been met.  38 
U.S.C.A. § 5107(a).  The Board now turns to a review of the 
merits of the veteran's claim.  

III.  Service Connection Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  

The Board emphasizes here that while evidence is presumed to 
be true for purposes of both the new and material evidence 
analysis and the well-grounded claim analysis, when 
considering the merits of a claim the Board must weigh all 
items of evidence and assess the probative value of such 
evidence.  There is no presumption of the truthfulness of 
evidence when undertaking a review of the merits of a case. 

Despite the medical references to PTSD included in the claims 
file which are sufficient to reopen and to well ground the 
claim, the Board finds that the preponderance of the evidence 
does not show that the veteran currently has PTSD.  In 
particular, the post-service medical evidence includes a VA 
PTSD examination report, dated in March 1999, which shows 
that the Axis I diagnosis was alcoholic dementia, 
polysubstance abuse and dependence apparently in remission, 
paranoid personality disorder, and antisocial personality 
disorder.  The examiner specifically indicated that the 
veteran does not have PTSD.  The examiner explained that the 
veteran's personality disorders were coded Axis I because 
they were the primary focus of the veteran's psychiatric 
disorders.  

The Board finds that this March 1999 VA PTSD examination 
report is highly probative and should be afforded 
considerable weight.  This report is the most recent evidence 
of record, was based on a review of the veteran's claims 
files, and it includes an account of the veteran's life 
history and subjective complaints.  It is accompanied by 
objective clinical findings and a rationalized explanation in 
which the examiner specifically determined that the veteran 
does not have PTSD.  The Board further points out that the 
examiner's conclusions are consistent with the veteran's 
longstanding history of diagnosed personality disorders.  
This history dates back to a VA hospital report, dated in 
November 1969, and a review of the claims files shows that 
diagnosed personality disorders and alcoholism are 
consistently found in subsequently dated medical records.  Of 
particular note, a VA opinion, dated in March 1984, shows 
that after a period of observation and examination lasting 
approximately two weeks, a board of examiners determined that 
the veteran did not have PTSD, and that his correct diagnosis 
was antisocial personality disorder.  This diagnosis was 
repeated shortly thereafter, in a VA examination report, 
dated in February 1986.  The veteran has received ongoing 
diagnoses of a personality disorder since that time.

In reaching this decision, the Board has considered the 
diagnoses of PTSD as found in a VA hospital report, dated in 
November 1996, a VA psychological assessment report, dated in 
May 1992, and a 1982 VA examination report.  However, with 
regard to the VA hospital report, a review of this report 
shows that the veteran was treated only for hemorrhoids, and 
that there were no clinical findings to support a PTSD 
diagnosis.  As for the other diagnoses of PTSD, these 
diagnoses are accompanied by diagnoses of a personality 
disorder, they do not discuss the veteran's preservice 
history in any significant detail, and they lack sufficient 
indicia of reliability to outweigh the previously discussed 
evidence which shows that the veteran does not have PTSD.  
Finally, the Board has considered a notation of "some 
symptoms of PTSD," as found in a VA psychological assessment 
report, dated in December 1996, a notation of "partial 
symptomatology of PTSD," as found in a VA psychosocial 
assessment report, dated in July 1997, as well as several 
"diagnoses" of "rule out PTSD" in VA records dated between 
1992 and 1997.  However, these notations are equivocal in 
their terms, none of them appear to have been based on a 
review of the veteran's files, see Swann v. Brown, 5 Vet. 
App. 229, 233 (1993), and they are not accompanied by other 
indicia of reliability, such as being based on psychological 
testing, or an extended period of observation.  In this 
regard, the Board notes that the 1996 report states that the 
veteran's results from his Minnesota Multiphasic Personal 
Inventory-2 (MMPI-2) were considered invalid due to 
overreporting of psychopathology.  The Board therefore finds 
that the probative value of the evidence indicating that the 
veteran has PTSD is outweighed by the contrary evidence of 
record, which shows that the veteran does not have PTSD.  The 
veteran's claim for service connection for PTSD therefore 
fails on the basis that all elements required for such a 
showing have not been met, and that the evidence shows that 
the veteran does not have PTSD.  Accordingly, service 
connection for PTSD must be denied.  

The Board notes here that there is no medical evidence 
showing that the veteran suffers from any other acquired 
psychiatric disability.  

As a final matter, a notation in the March 1999 VA PTSD 
examination report indicates that in some ways the veteran's 
military experiences may have contributed to a worsening of 
his paranoid personality disorder to the point that he is not 
able to fend for himself any longer.  To the extent that it 
may be argued that this raises the issue of a claim for 
aggravation of a personality disorder while on active duty, 
personality disorders are not considered disabilities for VA 
compensation purposes.  Therefore, as a matter of law service 
connection cannot be granted for a personality disorder.  38 
C.F.R. §§ 4.9, 4.127; Beno v. Principi, 3 Vet. App. 439, 441 
(1992).

The Board points out that although the veteran's arguments 
and reported symptoms have been noted, along with letters 
from the veteran's family, the issue ultimately rests upon 
interpretations of medical evidence and conclusions as to the 
veteran's correct diagnosis.  In such cases, lay persons 
untrained in the fields of medicine and psychiatry are not 
competent to offer such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The veteran's assertions that he has 
PTSD thus lack probative value, as he is not qualified to 
render a medical diagnosis. 

The Board considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of equipoise of the positive 
evidence with the negative evidence to permit a favorable 
determination in this case.


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


